  Case 15-11531-elf       Doc 97-1 Filed 04/15/21 Entered 04/15/21 15:26:26             Desc
                             Certificate of Service Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
 In re:                                          :
                                                 :   Chapter 7
 ARSEN KASHKASHIAN, JR.                          :
                                                 :   Case No. 15-11531-ELF
                        Debtor.                  :
                                                 :


                                  CERTIFICATE OF SERVICE

          I, Michael D. Vagnoni, Esquire, attorney with Obermayer Rebmann Maxwell & Hippel

LLP, hereby certify that on April 15, 2021, a copy of the foregoing Status Report was served

electronically via the Court’s CM/ECF system upon the following on the attached service list.


                                     /s/ Michael D. Vagnoni
                                     Michael D. Vagnoni, Esquire




4824-8541-3534
  Case 15-11531-elf    Doc 97-1 Filed 04/15/21 Entered 04/15/21 15:26:26   Desc
                          Certificate of Service Page 2 of 2




                                    SERVICE LIST

ROBERT H. HOLBER
trustee@holber.com, rholber@ecf.epiqsystems.com

United States Trustee
USTPRegion03.PH.ECF@usdoj.gov




                                           2
4824-8541-3534
